Citation Nr: 0013639	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-19 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the right forearm.  

2.  Entitlement to service connection for a skin disorder and 
scar of the left forearm.  

3.  Entitlement to service connection for palmar tinea and 
onychomycosis of the left hand .  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Entitlement to service connection for onychomycosis of 
the toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGES ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1943 to 
March 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Chicago, Illinois, Regional Office (RO).  

At his December 1999 Travel Board hearing, the appellant 
indicated that he wanted to raise the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder (PTSD).  This claim 
is not inextricably intertwined with the current claims and 
has not been developed for appellate consideration by the RO.  
Therefore, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Service connection for a skin disorder of the right 
forearm was denied by an unappealed March 1947 rating 
decision.  

2.  Evidence received since the March 1947 rating decision is 
cumulative of the evidence previously considered and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a skin disorder of the right forearm.  

3.  There is no competent evidence of a left forearm skin 
disorder or scar in service or of a nexus between the 
appellant's current left forearm scar and any disease or 
injury in service.  

4.  There is no competent evidence of left palmar tinea or 
onychomycosis of the fingers of the left hand in service or 
of a nexus between the appellant's current onychomycosis of 
the fingers of the left hand and any disease or injury in 
service.  

5.  There is no competent evidence of peripheral neuropathy 
of the upper extremities in service, or of a nexus between 
the appellant's current peripheral neuropathy and any disease 
or injury in service.  

6.  There is competent lay evidence of a toe injury in 
service and competent (medical) evidence that the appellant's 
onychomycosis of the toes is related to such injury.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1947 rating decision 
denying service connection for a skin disorder of the right 
forearm is not new and material, and that claim may not be 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
20.302(a) (1999).  

2.  The claim of service connection for a skin disorder and 
scar of the left forearm is not well-grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The claim of service connection for left hand palmar 
tinea and onychomycosis is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

4.  The claim of service connection for peripheral neuropathy 
of the upper extremities is not well-grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

5.  The claim of service connection for onychomycosis of the 
toes is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  A Skin Disorder of the Right Forearm

The appellant argues that he has a skin disorder of the right 
forearm that began in service.  A claim for service 
connection for a skin disorder of the right forearm was 
previously denied by a February 1947 rating decision and he 
was notified of that decision by VA letter dated in February 
1947.  After reviewing a report of a VA medical examination 
performed in February 1947, the RO continued its denial of 
service connection for a skin disorder of the right forearm 
in a March 1947 rating decision that became final when the 
appellant did not file a timely appeal of the decision after 
receiving notification thereof in March 1947.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
process for reopening claims had become a three-step process 
under the holding by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998):  (1) the Secretary must determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; (2) if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and (3) if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all evidence submitted since 
the last final denial of a claim.  Evans v. Brown, 9 Vet. App 
273 (1996).  In this case, the appellant's claim for service 
connection for a skin disorder of the right forearm was last 
finally denied by the March 1947 rating decision.  

The evidence of record at the time of the March 1947 rating 
decision included the appellant's service medical records, 
which did not show any complaint or treatment for a skin 
disorder of the right forearm.  

Postservice evidence considered in the February 1947 and 
March 1947 rating decisions included medical statements from 
two private physicians, dated in December 1947.  A statement 
from J. Kerestes, M.D., indicated that he had treated the 
appellant for infections (small carbuncles) of the hand and 
arm from July to August 1946, from December 1946 to February 
1947, and from May to June 1947.  A statement from C. W. 
Potter, Jr., M.D., reported the appellant's history of 
treatment in February 1945 for a large boil on his right 
upper arm after sustaining a bruise there, and treatment for 
crops of carbuncles from June to August 1946 and from 
November 1946 to January 1947.  Dr. Potter indicated that he 
had initially seen the appellant in July 1947, at which time 
he had treated him for a moderate size furuncle on the volar 
surface of the left forearm just below the elbow, and had 
subsequently treated him in November and December 1947 for 
some carbuncles on the left forearm.  Dr. Potter stated that 
he was unable to determine any cause for the lesions.  

Service connection for a skin disorder of the right forearm 
was denied by the February 1947 and March 1947 rating 
decisions on the basis that the evidence failed to 
demonstrate that the appellant had a skin disorder of the 
right forearm that had had been incurred in or aggravated by 
military service.  

The evidence submitted since the March 1947 rating decision 
includes a report of a February 1998 VA skin examination, 
which did not indicate the presence of any skin disorder of 
the right forearm, and testimony by the appellant and his 
spouse at Regional Office and Travel Board hearings, held in 
December 1998 and December 1999, respectively.  

The evidence submitted since March 1947 is new, in that it 
was not previously of record.  However, it is cumulative of 
the evidence considered at that time because it only 
reiterates the appellant's contention that he developed a 
chronic skin disorder of the right forearm in service.  There 
has been no additional evidence presented which demonstrates 
that he has a chronic skin disorder of the right forearm 
related to his period of military service.  While the 
appellant and his spouse testified at the two hearings that 
he has a skin disorder of the right forearm that is related 
to service, this testimony is not competent evidence.  As 
laypersons, they are not competent to offer opinions 
regarding medical diagnosis or etiology.  

The appellant has not presented any additional evidence so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  He has not submitted 
evidence that is new and material, and his claim of service 
connection for a right forearm skin disorder may not be 
reopened. 




II.  A Left Forearm Skin Disorder and Scar, Left Hand Palmar 
Tinea and Onychomycosis, and Peripheral Neuropathy of the 
Upper Extremities

The appellant asserts that his current skin problems of the 
left hand developed in service as a result of skin disease he 
contracted in service from crawling through a tunnel in the 
jungle.  He claims that he developed jungle rot on his left 
arm in service, which left the scar currently present on the 
left forearm, and that the first manifestation of peripheral 
neuropathy of the upper extremities was during service.  

The first element necessary to show a well-grounded claim is 
met with regard to each of these claims because clinical 
findings on February 1998 VA skin examination revealed that 
the appellant has a dime size, well-healed scar on the volar 
aspect of the left forearm, mild scaling on the left palm, 
and onychomycosis of the fingernails of the left hand; and 
peripheral neuropathy of unknown etiology was diagnosed on 
February 1998 VA neurological examination.  

The appellant's lay statements and hearing testimony 
regarding the presence of left hand and forearm skin 
disorders and peripheral neuropathy of the upper extremities 
in service satisfy the second element of Caluza as to the 
claims of service connection for a left forearm skin disorder 
and scar, left hand palmar tinea and onychomycosis, and 
peripheral neuropathy of the upper extremities.  

However, the third element of Caluza is not met with regard 
to those claims because there is no competent evidence of a 
nexus between the current skin disorders of the left hand, 
scar of the left forearm, or peripheral neuropathy and any 
injury or disease in service.  There is no medical evidence 
establishing a link of the any of those conditions to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The examiner at the February 1998 
VA neurological examination noted an eight year history of 
peripheral neuropathy and reported that the etiology of the 
disease was unknown.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements and testimony 
regarding the scar on his left forearm, the skin disorders of 
the left hand, and the peripheral neuropathy, the record does 
not show that he is a medical professional with the training 
and expertise to provide a competent opinion regarding an 
etiological relationship between his left forearm scar, left 
hand palmar tinea and onychomycosis, or peripheral neuropathy 
of the upper extremities and service.  Consequently, while 
his lay statements are credible as to his subjective 
complaints and history, they are not competent evidence for 
the purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a skin 
disorder and scar of the left forearm, palmar tinea and 
onychomycosis of the left hand, and peripheral neuropathy of 
the upper extremities are plausible or otherwise well 
grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in the statement 
of the case issued in September 1998, and the veteran has not 
put VA on notice of any specific evidence that, if submitted, 
could make his claims well grounded.  



III.  Onychomycosis of the Toes

The appellant claims that his current toe skin disorder, 
onychomycosis, is due to an injury sustained in service when 
a two foot long artillery shell, weighing 146 pounds, fell on 
his feet.  He testified that at the time of the injury he 
removed his shoes and socks to find his feet were bloody, but 
then kept on with his duties and did not seek medical 
attention.  

Under 38 U.S.C.A. § 5107(a), a person who submits a claim to 
the VA has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well-grounded claim is one that is 
plausible; that is, it is meritorious on its own or capable 
of substantiation.  King v. Brown, 5 Vet. App. 19 (1993).  If 
the claimant meets this burden, VA is obligated to assist in 
developing the facts pertinent to his claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Because the medical evidence shows that 
onychomycosis of the toes was diagnosed on VA examination in 
February 1998, and the physician who conducted the 
examination opined that it was reasonable, and more likely 
than not, that the fungus of the appellant's toes was 
secondary to the injury in service reported by the appellant, 
the Board finds that this  claim is plausible and, thus, well 
grounded.  


ORDER

Service connection for a right forearm skin disorder, a left 
forearm skin disorder and scar, left hand palmar tinea and 
onychomycosis, and peripheral neuropathy of the upper 
extremities is denied.  

The claim of service connection for onychomycosis of the toes 
is well-grounded; to this extent only, the appeal is allowed.  



REMAND

Although the VA physician on February 1998 VA examination 
stated that the appellant's onychomycosis of the toes was 
more likely than not secondary to an injury to the feet in 
service reported by the appellant, the physician provided no 
clinical data or other rationale to support his opinion, nor 
is there anything otherwise in the record that would give it 
substance.  Service medical records contain no mention of an 
injury to the feet.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Since that is 
the case here, the Board finds that the claim must be 
remanded for the following:  

1.  The RO should contact the VA examiner who 
performed the February 1998 VA bones 
examination and request that he provide 
rationale to support his opinion concerning the 
cause of the appellant's skin disorder of the 
toes that was first clinically manifested more 
than fifty years after service.  

2.  The RO should schedule the appellant for a 
VA examination by a specialist in dermatology 
who has not previously examined the appellant 
in order to determine the nature and etiology 
of the appellant's skin disorder of the toes.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to identify all current skin 
disorders of the feet/toes and to express an 
opinion as to whether it is as likely as not 
that the appellant has a skin disorder of the 
feet that had its origin in service.  The 
examiner should provide complete rationale for 
all 
2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full. 

The RO should then review the appellant's claim.  If it 
remains denied, an appropriate supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be given the opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives due 
process.  No additional action by the appellant is required 
until he receives further notification from VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes) and 
VBA's Adjudication Procedure Manual, M21-1, Part IV mandate 
expeditious handling of cases remanded by the Board.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

